DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MIGUEL GONZALEZ,
                             Appellant,

                                     v.

          FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                         Appellee.

                                No. 4D19-34

                              [October 3, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 562018CA001521.

  Miguel Gonzalez, Port St. Lucie, pro se.

  Roy A. Diaz and Adam A. Diaz of SHD Legal Group, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and FORST, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.